NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 13 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

CRAIG GOTTLIEB; SAUD A.H.                       No.    18-17267
KHOKHAR,
                                                D.C. No. 5:17-cv-06860-EJD
                Plaintiffs-Appellants,

and                                             MEMORANDUM*

GIMMIGELT, INC.,

                Plaintiff,

 v.

ALPHABET INC.; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                   Edward J. Davila, District Judge, Presiding

                             Submitted December 11, 2019**

Before:      WALLACE, CANBY, and TASHIMA, Circuit Judges.

      Craig Gottlieb and Saud A.H. Khokhar appeal pro se from the district


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s summary judgment in their action alleging federal and state law claims.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Kam-Ko Bio-

Pharm Trading Co., Ltd. v. Mayne Pharma (USA) Inc., 560 F.3d 935, 939 (9th Cir.

2009). We may affirm on any ground supported by the record. Godecke ex rel.

United States v. Kinetic Concepts, Inc., 937 F.3d 1201, 1213 (9th Cir. 2019). We

affirm.

      Summary judgment on Gottlieb and Khokhar’s claims was proper because

allowing Gottlieb and Khokhar to advocate the claims pro se “would eviscerate the

requirement that corporations and other entities be represented by counsel.” D-

Beam, Ltd. P’ship v. Roller Derby Skates, Inc., 366 F.3d 972, 974 (9th Cir. 2004).

      We do not consider Gottlieb and Khokhar’s contentions regarding the

district court’s summary judgment on plaintiff Gimmigelt, Inc.’s claims.

      AFFIRMED.




                                         2                                  18-17267